Citation Nr: 0842140	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is competent to handle disbursement of 
Department of Veterans Affairs (VA) benefits payments.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1981 to August 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the VA Regional Office 
(RO) in St. Petersburg, Florida, which determined that the 
veteran was not competent to handle disbursement of funds.

In April 2008 and September 2008, the veteran had been 
scheduled to appear at a personal hearing over which a 
Veterans Law Judge would have presided while at the RO.  In 
each instance, however, the veteran requested that the 
respective hearings be cancelled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration. 

In a Report of Contact (VA Form 119) dated in April 2008, VA 
personnel indicated that the veteran reported that his 
treating VA physician of eight years had annotated his 
treatment records to reflect that he is competent.  It was 
also noted that all of the veteran's treatment was received 
at the Tallahassee VA Outpatient Clinic (OPC).  
Significantly, a review of the veteran's claims file reveals 
that there are no treatment records from the Tallahassee OPC 
associated with the claims folder subsequent to August 2007.  
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  Here, 
potentially relevant VA records have not been obtained by the 
RO.  

Additionally, the current finding of mental incompetency for 
VA purposes was based on a VA memorandum, dated in March 2006 
from a VA physician and social worker.  Subsequent to the 
issuance of that memorandum, the veteran's sister, in a June 
2007 statement, assertes that the veteran's capacity had 
improved, and that she did not believe that he needed the 
assistance of a fiduciary.  

Inasmuch as this matter is being remanded as set forth above, 
the Board finds that a current VA medical opinion is needed 
to determine whether the veteran has the mental capacity to 
manage his own affairs.  Assistance by VA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a claim.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); see also 38 C.F.R. §§ 3.326, 3.327 (2008).  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain all treatment records of the 
veteran from the VA OPC in Tallahassee, 
Florida, which have not already been 
associated with the veteran's claims 
file.

2.  Thereafter, the RO/AMC shall schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining he is currently competent to 
handle disbursement of VA funds.  Prior 
to the examination, the claims file must 
be made available to the physician for 
review of the case.  The examination 
report should reflect that review of the 
claims file by the examiner was 
conducted.  All indicated tests and 
studies are to be performed.  

The examiner is asked to express an 
opinion on whether the medical evidence 
is clear and convincing and leaves no 
doubt as to whether the veteran lacks the 
mental capacity to contract or to manage 
his own affairs including the 
disbursement of funds without limitation.  

In particular, the VA examiner should 
comment on the effect, if any, the 
veteran's undifferentiated schizophrenia 
has on his competency.  The veteran is in 
receipt of a total disability rating 
based on individual unemployability due 
to service-connected disabilities, to 
include his schizophrenia, which is 
evaluated as 70 percent disabling.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided.  It is requested that the 
examiner consider and reconcile any 
conflicting medical opinions of record 
and any contradictory evidence regarding 
the above question.

 3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4. The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




